~ Case 20-10343-LSS Doc 2775, Filed 05/03/21 Page1of2

my ay Vel yu Bi
ie “gel pray Tht "

had
pen ie ver oF 78 every i i fe

TPS to Me an Ho all OlL/)
a hw of Dhl had Ey
. COM aAMeSL Lf Po
é fun ope become 2A. jghhie

euel Ly a poy Scouts Continue

oO Ze hued Cont nue to operate
TEs Never Ge

Ti. boys feed 5 EP pe ay
through “OL forgot Hey

eure ee Ca

Lk Linm
si Co bel (ede bd I
6 Sa fe e only if L get trom
4 Scouts ai (2G bu
a fe - me i; I hacks. rust
1$5Ues, Sleepless N ‘ohts, Lut I do tie

é fascia 9 ficou) Qo YY) Za ji Hy
sce th) tr LE oan lo Ln much "

é. Ay tr thy ‘fi fut L
fale pe Oe vem Scouts forever che thére

ever

 

 

 
fabeteaddatat ver aeeentadindete€UtEfagiehealeatindeedlacl SSTEOE— TORE I

josbt Id vopbu.W/.'M

Jooff a

BAIFS FAY be
350% (IFANI YUP ES

     

0-10343-LSS Doc 2775} Filed 05/03/21 Page 2 of 2

ARSON ST JIAFlag- tno] 22/4 “4 p ,

waaanas

  

chy. +t €Wd TZO? Ud
